467 F.2d 201
UNITED STATES of America, Plaintiff-Appellee,v.John Patrick FLANNERY, Defendant-Appellant.
No. 72-1657.
United States Court of Appeals,Ninth Circuit.
Sept. 5, 1972.Rehearing Denied Oct. 4, 1972.Certiorari Denied Jan. 15, 1973.See 93 S.Ct. 938.

Alan Saltzman, of Saltzman & Goldin, Hollywood, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, John F. Walter, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL, KILKENNY and TRASK, Circuit Judges.
PER CURIAM:


1
We find no merit in appellant's contentions on appeal.


2
Fingerprints of appellant found in an apartment where the conspirators had gathered and on a vehicle involved in the robbery served to connect him with the crime, in corroboration of the testimony of an accomplice.


3
Appellant's trial counsel, as a matter of tactics, chose to call no witnesses in defense, and argued to the jury (as counsel on appeal argue to us) that the Government's case was impermissibly weak.  Appellant is bound by such a reasonable exercise of professional judgment.  Eaton v. United States, 437 F.2d 362 (9th Cir. 1971).  There was no need for the court to obtain an express waiver from appellant.


4
Affirmed.